EXHIBIT 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT is made December 28, 2007 in favor of PHOENIX FOOTWEAR
GROUP, INC. (“Secured Party”), a Delaware corporation, by ALTAMA DELTA
CORPORATION, a Georgia corporation (“Altama Delta”), and ALTAMA DELTA (PUERTO
RICO) CORPORATION, a Delaware corporation (“Altama Puerto Rico” and, together
with Altama Delta, jointly and severally, “Grantor”).

1. Definitions. Unless otherwise defined in this Agreement, all terms used
herein shall have the meanings as given to them in the Uniform Commercial Code
of the State of Delaware (the “UCC”) as amended from time to time. The following
terms shall have the following meanings when used in this Agreement:

“Collateral” means all Collateral as defined in the UCC and includes all assets
and property of any kind or nature not including real estate but including all
accounts, cash, chattel paper (including electronic chattel paper and tangible
chattel paper), securities (whether certificated or uncertificated), deposit
accounts, documents, books and records, equipment, financial assets, fixtures,
general intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights, letters of credit, promissory notes, securities
accounts, security entitlements, software, supporting obligations, vehicles,
leasehold improvements, goodwill, insurance policies and proceeds thereof, and
intellectual property (including among others patents, copyrights, trademarks,
tradenames, licenses, and trade secrets), of any kind or nature in which Grantor
has an interest now or in the future, and which are now existing or hereafter
created or acquired, together with all additions, replacements, accessions,
products, and proceeds in any form thereof.

“Guaranty” means the Guaranty dated December 29, 2007 made by Grantor in favor
of Secured Party, as the same may be amended, restated, supplemented or modified
from time to time in accordance with its terms, pursuant to which Grantor
guaranteed the obligations of Tactical under the Note.

“Liabilities” means, collectively, the Guaranteed Obligations (as defined in the
Guaranty) and all liabilities, and obligations of Tactical and Altama Delta, of
every kind or nature, under the Transition Services Agreement, in each case
whether absolute or contingent, primary or secondary, direct or indirect, joint
or several, and whether heretofore or hereafter created, arising, or existing or
at any time due and owing (including without limitation all sums expended by the
Secured Party for protection of its interests such as payments made for taxes,
insurance, and expenses of collection).

“Note” means the Promissory Note and Pledge Security Agreement dated
December 29, 2007 in the original principal amount of $13,500,000 made by
Tactical Holdings, Inc. in favor of Secured Party, as the same may be amended,
restated, supplemented or modified from time to time in accordance with its
terms.

“Transition Services Agreement” means the Transition Services Agreement dated
December 29, 2007 made between Secured Party, Tactical Holdings, Inc.
(“Tactical”) and Altama Delta Corporation, as the same may be amended, restated,
supplemented or modified from time to time in accordance with its terms.



--------------------------------------------------------------------------------

2. Security Interest.

(a) Grantor hereby grants to the Secured Party a security interest in its
Collateral to secure the payment and performance of the Liabilities. This
security interest is specifically intended to be a continuing interest and shall
cover Collateral in which Grantor acquires an interest after the date of this
Agreement as well as Collateral in which Grantor now has an interest. This
security interest is granted in consideration, among others, of Grantor’s
arrangement of the release of mortgages, collateral assignments, and general
security interests held by Manufacturers and Traders Trust Company covering all
of Guarantor’s assets.

(b) Notwithstanding the foregoing, the “Collateral” shall not include (i) any
Equipment that is subject to a purchase money lien or capital lease permitted
herein to the extent the documents relating to such purchase money lien or
capital lease would not permit such Equipment to be subject to the security
interests created hereby, (ii) any property to the extent that such grant of a
security interest is prohibited by any requirements of law of any governmental
authority, (iii) any contract, license, agreement, or permit to the extent that
such grant of a security interest therein constitutes a breach or default under
or results in termination of any such contract, license, agreement, or permit or
any rights of the applicable Grantor therein, in each case of clauses (ii) and
(iii) above, to the extent that such requirement of law or the provision of such
contract, license, agreement, permit giving rise to such prohibition, breach,
default or termination is ineffective under applicable law, (iv) any United
States intent-to-use trademark application to the extent and for so long as
creation by a Grantor of a security interest therein would impair the validity
or enforceability of such intent-to-use trademark application, and (v) any
leasehold interest.

(c) Notwithstanding anything herein to the contrary, prior to the occurrence of
an Event of Default resulting in an acceleration of any of the Liabilities,
Grantor shall not be required to (x) perfect the security interest granted
herein in any goods covered by a certificate of title, (y) deliver (A) control
agreements, (B) landlord waivers, (C) bailee letters or (D) any other
third-party documents, or (z) perfect the security interest granted herein in
any letters of credit or letter of credit rights or commercial tort claims.

3. Information Regarding Grantor And Collateral. Grantor will notify the Secured
Party immediately of any change in the location of its chief executive office,
of any change in the name of Grantor, and of any change in the jurisdiction in
which Grantor is registered.

4. Priority of Security Interest/Ownership of Collateral.

(a) Except for the security interest granted hereby, Grantor is the owner of the
Collateral free from all liens, encumbrances, and security interests
(collectively, “Liens”), other than:

(i) the Liens granted herein;



--------------------------------------------------------------------------------

(ii) Liens for taxes, assessments or other governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the applicable Grantor, as the same may be, in conformity with
GAAP;

(iii) Liens imposed by law, such as carriers’, warehousemen’s, landlords’,
vendors’, laborers’, mechanics’, materialmen’s, repairmen’s or other like Liens,
arising in the ordinary course of business;

(iv) Liens arising out of pledges or deposits in connection with workers’
compensation, unemployment insurance, old-age pensions and other social security
or retirement benefits or similar legislation;

(v) deposits to secure performance of payment bonds, bids, tenders, franchises,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety appeal and custom bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

(vi) easements, rights-of-way, restrictions and other similar encumbrances on
real property of Grantor that, individually or in the aggregate, do not
materially interfere with the occupation, use or enjoyment by Grantor of the
property or assets encumbered thereby in the normal course of business and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of
Grantor;

(vii) Liens securing indebtedness of Grantor to finance the acquisition of fixed
or capital assets; provided that (i) such Liens shall be created substantially
simultaneously with (or otherwise within 180 days of) the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such indebtedness, and (iii) the
amount of indebtedness initially secured thereby is not more than 100% of the
purchase price of such fixed or capital asset;

(viii) any interest or title of a lessor or sublessor or under any lease entered
into by Grantor in the ordinary course of its business and covering only the
assets so leased thereby;

(ix) attachment and/or judgment Liens (A) that do not give rise to an Event of
Default, (Bi) that are being contested in good faith by appropriate proceedings
and (C) for which reserves (if any) have been established in conformity with
GAAP and (C) with respect to which no levy has occurred;

(x) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;



--------------------------------------------------------------------------------

(xi) Liens on insurance policies and the proceeds thereof incurred in the
ordinary course of business in connection with the financing of insurance
premiums; provided that such Liens shall limited only to the insurance policies
and proceeds of such insurance premiums;

(xii) Liens on deposit accounts or securities accounts in connection with
over-draft protection and netting services; and

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Grantor in the
ordinary course of business.

(b) Grantor will not sell or transfer the Collateral or any interest (including,
without limitation, a security interest) therein without the prior written
consent of the Secured Party except for:

(i) sales or transfers of inventory in the ordinary course of business;

(ii) the sale or issuance of (x) Altama Delta’s capital stock to Tactical and/or
(y) Altama Puerto Rico’s capital stock to Altama Delta;

(iii) a disposition of assets between or among Altama Delta and Altama Puerto
Rico;

(iv) the sale or other disposition of cash or cash equivalents in the ordinary
course of business;

(v) the license or sublicense of Intellectual Property in the ordinary course of
business;

(vi) any lease, license, sublease or sublicense of any property in ordinary
course; and

(vii) the write-off, discount sale or other disposition of defaulted or past due
receivables and similar obligations.

(c) Grantor will use commercially reasonable efforts to (x) defend the
Collateral against the reasonable claims and demands of all persons, and
(y) cause the immediate removal and termination of any levy, execution, judgment
or other lien, or similar claim of third persons to the Collateral not permitted
herein.

5. Perfection Of Security Interest.

(a) Grantor will execute and deliver to the Secured Party such financing
statements that are required under the applicable UCC to perfect or protect the
security interest granted hereby in the Collateral, to the extent such security
interest can be perfected and/or protected by filing such financing statements.
Grantor hereby authorizes the Secured Party to execute and file financing
statements with or without the signature of Grantor from time to time as the
Secured Party may deem reasonably necessary or desirable. Grantor agrees to pay
the costs of any such filings, reasonable searches of the public records, and
releases or assignments of the Secured Party’s Liens herein.



--------------------------------------------------------------------------------

(b) Subject to Sections 2 (b) and (c) herein, Grantor hereby appoints Secured
Party as its attorney in fact to execute and deliver any notices of lien,
financing statements, assignments, and any other documents, notices, and
agreements reasonably necessary for the perfection of Secured Party’s security
interests in the Collateral; provided, however, that other than as contemplated
in Section 5(a) above, the Secured Party will not exercise such authority until
the occurrence (and after any such occurrence, only during the continuation) of
an Event of Default.

6. Use Of Collateral/Maintenance. Grantor will keep the Collateral in good order
and repair except for normal wear and tear in the ordinary course of business
and damage caused by casualty. The Secured Party or its nominees may inspect the
Collateral and Grantor’s records regarding the same during business hours and
after reasonably notice, wherever located, and may make extracts therefrom and
copies thereof; provided that so long as no Event of Default shall have occurred
and be continuing, the Secured Party shall not exercise its rights under this
Section 6, and Grantor shall not be required to reimburse the Secured Party for
any expenses incurred in connection therewith, more than one time per fiscal
quarter of Grantor.

7. Taxes. Grantor will pay all taxes and assessments upon the Collateral or its
use or operation before the same shall become delinquent, except to the extent
the same are being contested in good faith.

8. Insurance.

(a) Grantor at all times will keep the Collateral insured in such amounts, with
such insurance companies chosen by Grantor, and against such risks, all as are
reasonably prudent, as are usually insured against in the same general area by
companies engaged in the same or a similar business. If all Liabilities have not
been paid in full prior to February 29, 2008, Grantor shall cause all customary
insurance policies to name Secured Party as additional insured and shall provide
for losses covered thereby to be payable to Secured Party and Grantor as their
respective interests may appear. All such policies of insurance shall provide
that the applicable insurance company shall endeavor to provide not less than
thirty (30) days’ prior notice of cancellation to the Secured Party. Grantor
will deliver evidence of required insurance to the Secured Party upon its
reasonable request.

(b) After the occurrence and during the continuation of any Event of Default
hereunder and the exercise of Secured Party’s rights and remedies herein, the
Secured Party may, but need not, (i) cancel, in accordance with applicable law,
any insurance contract covering the Collateral or its ownership or operation,
(ii) demand and receive any return premiums, unearned premium refunds and
dividends payable in respect thereof (Grantor hereby irrevocably designating,
constituting and appointing Secured Party as its true and lawful agent so to do)
and (iii) apply any and all sums received by the Secured Party as a result of
such cancellation, after deducting therefrom any and all expenses incident
thereto, toward payment of the Liabilities.



--------------------------------------------------------------------------------

(c) Grantor will notify Secured Party in the event of any loss, damage, or other
casualty affecting a material portion of the Collateral. Grantor hereby assigns
as security to the Secured Party any and all monies which may become due and
payable under any insurance policy insuring the Collateral as additional
Collateral. After the occurrence and during the continuation of an Event of
Default, if so requested by the Secured Party, Grantor directs any such
insurance company to make payments directly to the Secured Party, and authorizes
the Secured Party to apply such monies in payment on account of the Liabilities,
whether or not due, and to remit any surplus to Grantor. After the occurrence
and during the continuation of an Event of Default, Grantor hereby irrevocably
appoints the Secured Party as its attorney in fact, with full power of
substitution, to (i) make and adjust claims, (ii) receive all proceeds and
payments including the return of unearned premiums, (iii) execute proofs of
claim, (iv) endorse drafts and other instruments for the payment of money,
(v) execute releases, (vi) negotiate settlements, (vii) cancel any insurance
referred to in this contract, and (viii) do all other things necessary and
required to effect a settlement under or to realize the benefits of any
insurance policy.

9. Protection Of Secured Party’s Interest. Seven or more days after the day the
Secured Party mails Grantor notice, upon failure of Grantor to (i) remove liens
or interests prohibited by Section 4 of this Agreement, (ii) comply with
obligations to maintain Collateral pursuant to Section 6 of this Agreement,
(iii) pay taxes or assessments as required by Section 7 of this Agreement, or
(iv) provide evidence satisfactory to the Secured Party of insurance as required
by Section 8 of this Agreement, the Secured Party in its discretion may
discharge any such liens or interests, pay taxes or assessments, and obtain
insurance coverage on the Collateral. The Secured Party also may pay any costs
of perfection, searches, releases, or assignments pursuant to Section 5 of this
Agreement. Grantor agrees to reimburse the Secured Party on demand for any and
all expenditures so made, and until paid the amount thereof also shall be part
of the Liabilities secured by the Collateral. Secured Party shall have no
obligation to Grantor to make any such expenditures nor shall the making thereof
relieve any default hereunder.

10. Grantor’s Covenants. So long as this Agreement remains in effect:

(a) After the occurrence and during the continuation of an Event of Default,
Grantor will furnish Secured Party at such intervals as Secured Party may
prescribe with a certificate (in such form as Secured Party may from time to
time specify) containing such information with respect to the Collateral as
Secured Party may reasonably require, including, without limitation, inventory
listings and account agings.

(b) If reasonably requested by the Secured Party, Grantor will: (i) mark its
records evidencing the Collateral in a manner reasonably satisfactory to the
Secured Party so as to indicate the security interest of the Secured Party
hereunder; (ii) after the occurrence and during the continuation of an Event of
Default, deliver to the Secured Party to hold pursuant hereto any chattel paper,
instruments (other than instruments in the ordinary course of business),
certificated securities, promissory notes, or other documents representing or
relating to any of the Collateral; (iii) promptly reflect in its books, records,
and reports to the Secured Party any claims made in regard to any Collateral;
(iv) after the occurrence and during the continuation of an Event of Default,
immediately notify the Secured Party if any of the Collateral arises out of
contracts with the United States, any state, or any department, agency or
instrumentality thereof, and execute any instruments and, if reasonably
requested by the Secured Party, use commercially reasonable efforts to take any
steps required by the Secured Party so that all moneys due or to become due
under any such contract shall be assigned to the Secured Party and notice
thereof be given as required by law.



--------------------------------------------------------------------------------

11. Event of Default. The following events or conditions shall be an “Event of
Default” under this Agreement: (a) any Event of Default under the Note, (b) any
failure by Grantor or Tactical to make any payments due under the Transition
Services Agreement, (c) any failure by Grantor to perform or observe any of its
obligations under the Guaranty or any other material breach thereof, including
any misrepresentation or breach of warranty, to the extent not cured or waived
within 10 days of Grantor’s knowledge thereof, (d) any challenge by Grantor to
the enforceability of the Guaranty, and (e) any default by Grantor in the
performance or observance of the terms and conditions of this Agreement or
breach thereof (including any misrepresentation or breach of warranty) if not
cured or waived within 10 days of Grantor’s knowledge thereof; provided, that no
such cure period shall apply to Paragraph 4(b).

12. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default:
(i) the Secured Party may declare all of the Liabilities to be immediately due
and payable and Secured Party shall have the rights and remedies of a secured
party under the Uniform Commercial Code of the State of Delaware as amended from
time to time in any jurisdiction where enforcement of this Agreement is sought,
in addition to all other rights and remedies at law or in equity, (ii) among
other remedies, the Secured Party may take immediate possession of the
Collateral and for that purpose the Secured Party may, so far as Grantor can
give authority therefor, enter upon any premises on which the Collateral or any
part thereof may be situated and secure or remove the same therefrom, and
(iii) upon request of the Secured Party, Grantor will assemble and make the
Collateral available to the Secured Party, at a reasonable place and time
designated by the Secured Party. Grantor’s failure to take possession of any
Collateral at any time and place reasonably specified by the Secured Party in
writing to Grantor shall constitute an abandonment of such property. Grantor
agrees that notice of the time and place of public sale of any of the Collateral
or of the time after which any private sale thereof is to be made or of other
disposition of the Collateral shall be deemed reasonable notice ten days after
such notice is deposited in the mail or otherwise delivered to Grantor at the
address shown in the preamble of this Agreement.

(b) In addition to its other rights, upon the occurrence and during the
continuance of an Event of Default the Secured Party may, but shall not be
obligated to, (i) notify any parties which are obligated to pay Grantor any
Collateral or proceeds thereof, to make all payments directly to the Secured
Party, and Grantor authorizes such parties to make such payments directly to the
Secured Party and to rely on notice from the Secured Party without further
inquiry, (ii) demand and take all necessary steps to collect such Collateral in
either its or Grantor’s, name, with the right to enforce, compromise, settle, or
discharge any of the foregoing, and (iii) endorse Grantor’s name on any checks,
commercial paper, instruments, and the like pertaining to the foregoing.



--------------------------------------------------------------------------------

(c) The Secured Party shall not be responsible to Grantor for loss or damage
resulting from the Secured Party’s failure to enforce or collect any Collateral
or any monies due or to become due under any Liability of Grantor to Secured
Party. The Secured Party shall have no obligation to take, and Grantor shall
have the sole responsibility for taking, any and all steps to preserve rights
against any and all prior parties to any Collateral, whether or not in Secured
Party’s possession.

(d) After the occurrence and during the continuance of an Event of Default,
Grantor (i) will make no change in any account (or any contract underlying such
account), except in the ordinary course of business and in accordance with past
practice, chattel paper, or general intangible, and (ii) shall receive as the
sole property of the Secured Party and hold in trust for the Secured Party all
monies, checks (other than checks received in the ordinary course of business),
notes, drafts, and other property representing the proceeds of any Collateral.

(e) After the occurrence and during the continuance of an Event of Default, the
Secured Party may, but shall be under no obligation to: (i) notify all
appropriate parties that the Collateral, or any part thereof, has been assigned
to the Secured Party; (ii) collect any or all accounts, chattel paper,
promissory notes, or general intangibles in its or Grantor’s name, and apply any
such collections against such Liabilities as the Secured Party may select;
(iii) take control of any cash, or any cash or non-cash proceeds of any item of
the Collateral; (iv) compromise, extend or renew any account, chattel paper,
general intangible, or document, or deal with the same as it may deem advisable;
and (v) make exchanges, substitutions or surrender of items comprising the
Collateral.

(f) After the occurrence and during the continuance of an Event of Default,
Grantor (i) authorizes the Secured Party to, but the Secured Party shall be
under no obligation to, notify postal authorities to deliver Grantor’s mail to
an address designated by Secured Party (with any such notice to be controlling
over any contrary notice provided by Grantor), (ii) authorizes the Secured Party
to receive and open Grantor’s mail, and to apply items of payment contained
therein to the Liabilities; and (iii) acknowledges that Secured Party shall have
no liability of any kind or nature with respect to such mail or information
contained therein or failure to take any action with respect thereto provided
that Secured Party forwards within seven days of receipt thereof such mail or
copies thereof to any address which Grantor has designated in writing after the
Event of Default for the receipt of same.

(g) The rights of the Secured Party are cumulative, and the Secured Party may
enforce its rights under this Agreement irrespective of any other collateral,
guaranty, right, or remedy it may have. The exercise of all or a part of its
rights or remedies hereunder shall not prevent the Secured Party from exercising
at the same or any other time any other right or remedy with respect to the
Liabilities. Grantor authorizes the Secured Party in its sole discretion to
direct the order or manner of the disposition of the Collateral.

13. Protection Of Collateral. From the proceeds realized from the Collateral
upon the Secured Party’s exercise of its rights and remedies herein, the Secured
Party shall be entitled to retain all sums secured hereby as well as their
reasonable expenses of collection including without limitation those of
retaking, holding, safeguarding, accounting for, preparing for sale, selling,
and reasonable attorneys’ fees and legal expenses. If the proceeds realized from
the Collateral are not sufficient to defray said expenses and to satisfy the
balance due on the Liabilities, Grantor shall remain liable for such expenses.
Any payments or proceeds from realization on the Collateral may be applied to
the Liabilities in whatever order or manner the Secured Party elect.



--------------------------------------------------------------------------------

14. Continuing Agreement, Termination and Release.

(a) This is a continuing Agreement, and no notice of the creation or existence
of the Liabilities, renewal, extension or modification thereof need be given to
Grantor. This Agreement will terminate only at such time as the Liabilities
(other than contingent indemnification obligations) have been finally and
irrevocably satisfied in full.

(b) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted hereunder (other than any such transfer to another Grantor), or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral, the security interest in such Collateral shall
be automatically released.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Secured Party shall execute and deliver to any person, at such person’s
expense, all documents that such person shall reasonably request to evidence
such termination or release of its obligations or the security interests in its
Collateral.

15. No Waiver; Amendments.

(a) Grantor agrees that no representation, promise, or agreement made by the
Secured Party or by any officer or employee of the Secured Party, at, prior, or
subsequent to the execution and delivery of this Agreement shall modify, alter,
limit, or otherwise abridge the rights and remedies of the Secured Party
hereunder unless agreed by the Secured Party in writing. None of the rights and
remedies of Secured Party hereunder shall be modified, altered, limited, or
otherwise abridged or waived by any representation, promise, or agreement
hereafter made or by any course of conduct hereafter pursued by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right hereunder shall operate as a waiver of such right or of any other right
under this Agreement, and waiver of any right shall not be deemed waiver of any
other right unless expressly agreed by the Secured Party in writing.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Secured Party and Grantor.

16. Laws; Venue.

(a) The validity, construction, and performance of this Agreement shall be
governed by the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions.

(b) Each party to this Security Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state courts of the
State of Delaware or the United States District Court located in the District of
Delaware for the purpose of any action between the parties arising in whole or
in part under or in connection with this Security Agreement,



--------------------------------------------------------------------------------

(ii) hereby waives to the extent not prohibited by applicable law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens , should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Security Agreement or the
subject matter hereof may not be enforced in or by such court and (iii) hereby
agrees not to commence any such action other than before one of the above-named
courts. Notwithstanding the previous sentence a party may commence any action in
a court other than the above-named courts solely for the purpose of enforcing an
order or judgment issued by one of the above-named courts.

(c) Each party agrees that for any action between the parties arising in whole
or in part under or in connection with this Security Agreement, such party will
bring actions only in the State of Delaware. Each party further waives any claim
and will not assert that venue should properly lie in any other location within
the selected jurisdiction.

17. Service of Process. Each party hereby (i) consents to service of process in
any action between the parties arising in whole or in part under or in
connection with this Security Agreement in any manner permitted by Delaware Law,
(ii) agrees that service of process made in accordance with clause (i) or made
by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 11, will constitute good and valid service of
process in any such action and (iii) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such action any claim that service of
process made in accordance with clause (i) or (ii) does not constitute good and
valid service of process.

18. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS SECURITY AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

19. Parties In Interest. All of the terms and provisions of this Agreement shall
inure to the benefit of, be binding upon and be enforceable by the respective
successors, and assigns of the parties hereto.



--------------------------------------------------------------------------------

20. Severability. Any partial invalidity of the provisions of this Agreement
shall not invalidate the remaining portions hereof or thereof.

21. Miscellaneous. Grantor hereby expressly waives demand, presentment, protest,
or notice of dishonor on any and all of the Liabilities and with respect to the
Collateral.

[Signature Page Follows]

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed by its duly
authorized officer as of the date first set forth above.

 

ALTAMA DELTA CORPORATION By:   /s/ Glen Becker   Glen Becker Title:   President

ALTAMA DELTA (PUERTO RICO) CORPORATION

By:   /s/ Glen Becker   Glen Becker Title:   President



--------------------------------------------------------------------------------

Schedule A To Security Agreement

Altama Delta Corporation

Grantor’s Organization Number: 58-1076369

Grantor’s Chief Executive Office Address:

1200 Lake Hearn Drive

Suite 475

Atlanta, GA 30319

Altama Delta (Puerto Rico) Corporation

Grantor’s Organization Number: 66-0393459

Grantor’s Chief Executive Office Address:

701 Municipal Road

Salinas, PR 00751